Citation Nr: 0837940	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-36 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a skin 
disorder, including as secondary to exposure to Agent Orange.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
squamous cell carcinoma of the right tongue base with 
metastases to the right neck, including as secondary to 
exposure to Agent Orange.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 until 
September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claims 
will be considered on the basis of new and material evidence 
and not as separate and distinct claims.  


FINDINGS OF FACT

1. A final October 1986 rating decision denied a claim for 
service connection for a skin disorder, including as a 
residual of Agent Orange exposure.

2.  The evidence associated with the claims file since the 
October 1986 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a skin disorder.  

3. A final August 2000 rating decision denied a claim for 
service connection for squamous cell carcinoma of the tongue, 
including as a result of exposure to herbicides.  

4.  The evidence associated with the claims file since the 
August 2000 final denial does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  The October 1986 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the October 1986 rating decision 
is not new and material; the claim of entitlement to service 
connection for a skin disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The August 2000 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  Evidence received since the August 2000 rating decision 
is not new and material; the claim of entitlement to service 
connection for squamous cell carcinoma of the tongue is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


[Continued on the next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
May 2004 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  Information concerning why the claim was 
previously denied was not provided, however, the veteran 
could be presumed to have actual knowledge of that 
information.  The October 2004 rating decision and the August 
2005 Statement of the Case provided information on why the 
veteran's claims had previously been denied.  Furthermore, in 
his November 2004 Notice of Disagreement, the veteran 
reported that his skin rash started while serving in Vietnam 
and continued to the present.  He also reported that his 
medical disorders were due to his exposure to Agent Orange.  
He made similar statements in his October 2005 VA Form 9 and 
his June 2008 hearing testimony, during which he was 
represented.  He can thus be deemed to have actual knowledge 
of the type of evidence necessary to support his claims for 
service connection.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2004 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the reopening of the claims for service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records.  The 
veteran has provided private treatment record and statements.   
He was also provided a hearing in June 2008 before the 
undersigned Veterans Law Judge.  

In the absence of new and material evidence submitted by the 
claimant, the duty to assist is not triggered.  See 38 U.S.C. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the 
veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen previously denied claims for 
service connection for a skin disorder and squamous cell 
carcinoma of the tongue.  A review of the record indicates 
that the veteran was previously denied service connection for 
skin disorder in an October 1986 rating decision.  He was 
also previously denied service connection for squamous cell 
carcinoma of the tongue in an August 2000 rating decision.  
The veteran did not file a Notice of Disagreement for either 
rating decision, and they became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  

The RO appears to have not reopened the veteran's claims.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the October 1986 and 
August 2000 rating decisions included service medical 
records.  The service medical records indicated that the 
veteran was treated for a skin condition in July 1970, but 
did not indicate that he had a chronic skin disorder.  He was 
also found to be normal in regards to his mouth and skin in 
his September 1971 separation examination.  

Prior to the October 1986 rating decision for service 
connection for a skin disorder, the claim also included a VA 
examination in February 1985 finding that residuals of Agent 
Orange had not been found and that the veteran reported a 
history of a skin rash, but it was not found at the time of 
the examination.  No medical opinions were of record finding 
that the veteran's skin disorder was in any way related to 
his service.  The October 1986 rating decision found a skin 
disorder was not found on the prior VA examination and that 
there was no finding that the veteran had residuals of Agent 
Orange, essentially finding that there was no medical 
evidence finding that the veteran had a skin disorder due to 
service.

Prior to the August 2000 rating decision for service 
connection for squamous cell carcinoma of the tongue, the 
claims file, in addition to the previously discussed 
evidence, also included private medical records, including 
from Drs. A.P.P. and W.J.G., reporting that the veteran had 
squamous cell carcinoma of the tongue.  The records, however, 
did not provide any medical opinions finding that the 
veteran's squamous cell carcinoma of the tongue was in any 
way related to his service, including as due to any Agent 
Orange exposure.  The August 2000 rating decision found that 
the veteran's squamous cell carcinoma of the tongue was not 
associated with his service, including as due to herbicide 
exposure.

New evidence was associated with the claims file following 
the October 1986 skin disorder rating decision and the August 
2000 rating decision for the squamous cell carcinoma of the 
tongue claim, respectively.  Additionally, in relation to the 
current claims to reopen, new evidence also included more 
private medical records indicating past treatment for 
squamous cell carcinoma of the tongue, from the Emory Clinic 
and Dr. A.P.P.  New VA outpatient treatment records have also 
been associated with the claims file indicating treatment for 
a skin disorder.  However, although new medical records have 
been submitted indicating treatment for the claimed 
disorders, none of the records contain competent medical 
opinions finding the etiology of either disorder to be due to 
the veteran's service or his Agent Orange exposure.

In his current attempt to reopen the claim, the veteran has 
also filed additional personal statements, claiming that his 
service, including his exposure to Agent Orange, was the 
cause of his skin disorder and squamous cell carcinoma of the 
tongue.

Although the evidence submitted since the October 1986 and 
August 2000 rating decisions is new, in that it was not 
previously of record, the newly submitted evidence is not 
material.  None of the newly associated evidence provided any 
medical evidence attributing the veteran's skin disorder or 
squamous cell carcinoma of the tongue to his active service, 
including as due to his in-service Agent Orange exposure.  
The newly submitted medical evidence only demonstrates what 
was previously known, that the veteran has received treatment 
for his claimed disorders.  Additionally, the new lay 
evidence associated with the claim attesting to the veteran's 
skin disorder and squamous cell carcinoma of the tongue and 
its development in service, are redundant of the veteran's 
earlier statements of having developed those disorders during 
service, but do not provide competent medical evidence 
supportive of his claims.  

The evidence received since the October 1986 and August 2000 
rating decisions do not contain credible medical evidence 
indicting that the veteran has a skin disorder or squamous 
cell carcinoma of the tongue due to his service, including as 
due to Agent Orange exposure.  Therefore, the additional 
evidence received is not "material" since it does not 
relate to an unestablished fact necessary to substantiate his 
service connection claims, specifically that the veteran's 
skin disorder or  squamous cell carcinoma of the tongue 
developed in or is related to his service, and does not raise 
a reasonable possibility of substantiating either claim.  
Accordingly, the Board finds that the claims for service 
connection may not be reopened. 


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a skin disorder is denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for squamous cell carcinoma of the tongue is 
denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


